DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 and 16 recites the limitation “the three dimensional surface features” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --the surface layer including excess material--. Examiners notes that the antecedent basis may be alleviated by amending claims 9 and 16 to depend upon claims 6 and 13, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 11-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden (US 2010/0279007) in view of Rabinovich (US 6,459,069).
Regarding claims 1 and 11, Briselden teaches a method that entails forming a mixture of a build material (matrix precursor) and a binder (a reinforcement material) and depositing that mixture onto a surface (cast) to produce a layer of the mixture (surface layer of an impregnated porous preform upon which a slurry was deposited) (abstract, [0009], [0013], [0020], [0026], and [0031]). An activator fluid (slurry) then is applied to at least one selected region of the layer to bond the binder to the build material to yield a shaped pattern (abstract, [0009] and [0031]). Briselden further teaches that these steps may be repeated to produce a porous whitebody 5 that is heat treated to yield a porous greenbody (drying the slurry to form a greenbody preform) (fig 1; abstract, [0009] and [0031]). Briselden further teaches a post processing system 7 wherein the porous greenbody is placed in contact with powdered metal to form an assembly that is heated to a temperature sufficient to melt the metal so as to cause molten metal to infiltrate the porous greenbody (molten infiltrant) to yield a metal-impregnated greenbody such as a ceramic-metal composite (composite article) (fig 1; [0009]).
Briselden does not specify wherein the surface layer includes excess material, wherein the cast defines the shape of the surface layer including the excess material, nor machining the ceramic matrix composite article to remove some of the surface layer to define a contact surface for contacting another component.
However, in the same field of endeavor, free-form deposition additive manufacturing, Rabinovich teaches that stairsteps (surface layer includes excess material) is one of the accuracy problems common to a layered or laminated part buildup (col 5, lns 4-12).  The operation of an end mill (31, FIG. 1) device removes 51 stairsteps 52 from overhang structures such as shown in FIGS. 6 and 7 (machining to remove some of the surface layer to define a contact surface for contacting another component) (col 5, lns 4-12).  The milling feature may be used for the removal of the "stairstepping effect" existing in any layered manufacturing (col 5, lns 4-12).  The stairstepping is removed as shown in FIG. 7 with a milling tool 31 shown in FIG. 1 (col 5, lns 4-12). Rabinovich further teaches cleaning the top surface of the newly deposited layer by a separate grinding wheel tool, which is a faster way to clean the top surface of the layer (col 5, lns 13-21).  That feature may be used during the production of a complex 3-D part like a coaxial parabolic nozzle (which has a first and second component touching each other to form a composite article) (col 5, lns 13-21).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Briselden method of producing a ceramic matrix composite article by using the milling tool taught by Rabinovich to in order to remove some of the surface layer including excess material of. One would have been motivated in order to avoid accuracy problems caused by stairstepping effects of excess material (see Rabinovich, col 5, lns 4-12).
Regarding claims 2-4, as applied to the combination in claim 1, Briselden teaches a method that entails forming a mixture (second slurry) of a build material and a binder and depositing that mixture onto a surface to produce a layer of the mixture (impregnated porous preform) (abstract, [0009], [0013], [0020], [0026], and [0031]).
An activator fluid (first slurry) then is applied to at least one selected region of the layer to bond the binder to the build material to yield a shaped pattern (abstract, [0009] and [0031]). Briselden further teaches that these steps may be repeated to produce a porous whitebody 5 that is heat treated to yield a porous greenbody (drying the slurry to form a greenbody preform) (fig 1; abstract, [0009] and [0031]). 
Thus, Briselden teaches that prior to depositing the first slurry (activator fluid) on the surface of the impregnated porous preform, the porous preform is impregnated with a second slurry (build material and binder) ([0009] and [0031]). Further, Briselden teaches that a composition of the first slurry is different than a composition of the second slurry ([0009] and [0031]).
Although the combination does not specify wherein drying the second slurry to form the impregnated porous preform prior to depositing the first slurry, The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Here, a skilled artisan would have found it obvious to dry the second slurry (build material and binder) using one of several methods such as heat, UV light, electron beam, a catalyst, or moisture by exposure to ambient air, in the same manner as drying the first slurry (activator fluid) as taught by Briselden (see Briselden, [0031]).
Further, although the combination does not specify wherein the composition of the first slurry is the same as a composition of the second slurry, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination by duplicating the second slurry taught by Briselden since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claims 7-8 and 14-15, as applied to the combination in claims 1 and 12, respectively, the combination teaches all the limitations discussed previously. The combination does not specify wherein the plurality of three-dimensional surface features extend over only part of the surface nor over substantially all of the surface.
However, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). MPEP 2144.04.
Regarding claims 12 and 18, Briselden teaches a method that entails forming a mixture of a build material (matrix precursor) and a binder (a reinforcement material) and depositing that mixture onto 
Briselden does not specify wherein the surface layer includes excess material, wherein defines the shape of the surface layer including the excess material is defined the cast, nor machining the ceramic matrix composite article to remove some of the surface layer including excess material to define a contact surface for contacting another component.
However, in the same field of endeavor, free-form deposition additive manufacturing, Rabinovich teaches that stairsteps (surface layer includes excess material) is one of the accuracy problems common to a layered or laminated part buildup (col 5, lns 4-12).  The operation of an end mill (31, FIG. 1) device removes 51 stairsteps 52 from overhang structures such as shown in FIGS. 6 and 7 (machining to remove some of the surface layer to define a contact surface for contacting another component) (col 5, lns 4-12).  The milling feature may be used for the removal of the "stairstepping effect" existing in any layered manufacturing (col 5, lns 4-12).  The stairstepping is removed as shown in FIG. 7 with a milling tool 31 shown in FIG. 1 (col 5, lns 4-12). Rabinovich further teaches cleaning the top surface of the newly deposited layer by a separate grinding wheel tool, which is a faster way to clean the top surface of the layer (col 5, lns 13-21).  That feature may be used during the production of a complex 3-D part like a coaxial parabolic nozzle (which has a first and second component touching each other to form a composite article) (col 5, lns 13-21).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Briselden method of producing a ceramic matrix composite article by using the milling tool taught by Rabinovich to in order to remove some of the surface layer including excess material of. One would have been motivated in order to avoid accuracy problems caused by stairstepping effects of excess material (see Rabinovich, col 5, lns 4-12).
Claims 5-6, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden (US 2010/0279007) in view of Rabinovich (US 6,459,069), as applied to claim 1, and in further view of King (US 2012/0126458).
Regarding claim 5, 10, and 17, as applied to claims 1 and 12, respectively, the combination teaches all the limitations as discussed previously. The combination does not specify wherein depositing the slurry on the surface of the impregnated porous preform using the cast to form the surface layer including excess material comprises stamping the slurry on the surface of the impregnated porous preform using the cast to form the surface layer including the excess material.
However, in the same field of endeavor, methods of making molded or cast microstructured objects, King teaches stamping, which refers to a manufacturing process in which a material is shaped or forced to take a pattern using a rigid mold or other primary object ([0039]). Molding methods typically include placing the mold or primary object in contact with the material to be molded and applying a force to the mold, primary object and/or material to be molded ([0039]). King further teaches a step of deforming at least a portion of a microstructured flexible mold (flexible mold) such that at least a portion of a preselected pattern of microfeatures is located on a curved surface of the microstructured flexible mold. For example, at least a portion of the microstructured flexible mold is provided in a bent, flexed, compressed, stretched, expanded and/or strained configuration ([0052]).
Thus, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination above to utilize a stamping manufacturing process as taught by King such that features of the mold or primary object are replicated in the material to be molded during the molding/stamping process (see King, [0039]). Further, The use of a known technique to 
Regarding claims 6 and 13, as applied to claims 1 and 12, respectively, the combination teaches all the limitations as discussed previously. The combination does not specify that the formed surface layer includes a plurality of three-dimensional surface features, wherein the cast defines the negative of the three-dimensional surface features, nor wherein the three-dimensional surface features comprise at least one of depressions, grooves, ridges, or protrusions
However, in the same field of endeavor, methods of making molded or cast microstructured objects, King teaches a method wherein a microstructured flexible mold 101(cast) is fabricated and comprises a preselected pattern of microfeartures 102 (fig 1 and [0060]). Fig 1 shows that mold 101 has a plurality of three-dimensional surface features and, further, that the mold 101 defines the negative of the three-dimensional surface features. King further teaches that the mold 101 is removed thereby making a mictrostrucuted object 105 having the three-dimensional surface features (fig 1 and [0060]). King further teaches wherein the three-dimensional surface features comprise at least one of depressions, grooves, ridges, or protrusions (fig 1 shows that microfeatures 102 comprises protrusions) (fig 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Briselden by selecting a microstructured flexible mold comprised of a preselected pattern of microfeartures as taught by King in order to cast multiple objects such that, after casting a first object, the microstructured flexible mold is reusable for casting an additional object (see King, [0057]).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Briselden (US 2010/0279007) in view of Rabinovich (US 6,459,069), as applied to claims 1 and 12, respectively and in further view of Dourfaye (US 2003/0094730).
Regarding claims 9 and 16, as applied to claims 1 and 12, respectively, the combination teaches all the limitations as discussed previously. The combination is silent as to 3D printing a master mold 
However, in the same field of endeavor, manufacturing of a master mold, Dourfaye teaches a method wherein a rapid prototyping file is generated and depending on the type of tool part to be manufactured, the file contains either a female geometry of the tool parts ([0010]). The corresponding mold is then manufactured utilizing a rapid prototyping process such as stereolithography ([0010]).  Dourfaye further teaches that the prototype mold is prepared for casting utilizing either a male mold or a female mold, the latter considered a “master-mold” ([0011]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by selecting a 3D-printed master mold that defines the three-dimensional surface features wherein the cast is formed as the negative of the master mold in order to create complex forms more easily by using a computer to generate the program commands as a CAD file that sends the signals to the fabrication system (see Dourfaye, [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/JAMEL M NELSON/Examiner, Art Unit 1743 

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743